 

IN THE UNITED STATES DISTRICT COURT

D
FOR THE DISTRICT OF MONTANA MAR 18 2 on
BILLINGS DIVISION Clr, US Diet Oo
Billings

UNITED STATES OF AMERICA,

, Case No. CR 14-44-BLG-SPW

Plaintiff,
v8: ORDER
HENRY CHARLES LITTLE
WHITEMAN,
Defendant.

 

 

An Administrative Order was filed by the Acting Chief Judge Morris on
March 16, 2020, regarding COVID-19 and the advised precautions to reduce the
possibility of exposure to the virus and slow the spread of the disease. See also The
President’s Coronavirus Guidelines for America, CDC, 2 (2020), (recommending

canceling events involving ten or more people) https://www.whitehouse.gov/wp-

 

content/uploads/2020/03/03.16.20_coronavirus-guidance_8.5x11_315PM.pdf
Therefore,

IT IS HEREBY ORDERED that the Revocation Hearing set for Friday,
March 20, 2020 at 10:30 a.m. is VACATED.

IT IS FURTHER ORDERED that the Revocation Hearing is reset for

Wednesday, April 22, 2020 at 2:30 p.m.
The Clerk of Court is directed to notify counsel and the U.S. Marshals Service

of the making of this Order.
ft

DATED this /S day of March, 2020.
A (GLE

“SUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE
